Citation Nr: 1745748	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  14-26 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a heart disability, to include as secondary to the service-connected lung disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel




INTRODUCTION

The Veteran served on active duty from July 1959 to January 1960 and from November 1960 to August 1964.  The Veteran had additional service in the National Guard of Oklahoma.

These matters come before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.

In a November 2013 premature VA Form 9, substantive appeal, the Veteran requested a Board video conference hearing.  In March 2014 correspondence, the RO explained a Board hearing could not yet be scheduled as a Statement of the Case had not yet been issued.  However, in the Veteran's timely September 2014 VA From 9, substantive appeal, the Veteran requested a hearing before a Decision Review Officer.  In October 2014, the Veteran and his spouse testified at a hearing before a Decision Review Officer, the transcript of which is of record.  

The issues were remanded by the Board in February 2016 for further development.

In March 2016, the RO/AMC granted service connection for a lung disability.  Therefore, this issue is no longer on appeal.  Although the Veteran requested a SSOC that he did not receive, it was subsequently sent to him via July 2017 correspondence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that service connection is warranted for a heart disability on a secondary basis due to a lung disability.  The Veteran was awarded service connection for a lung disability in March 2016 after the most recent February 2016 VA heart examination.  The examiner did not provide an adequate explanation as to whether service connection for a heart disability is warranted on a secondary basis.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  On remand, the Veteran should be afforded another VA heart examination.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to address the nature and etiology of his heart disability, to include as secondary to his service-connected lung disability.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should identify all heart condition(s).

For each heart condition found, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during, or is otherwise related to, the Veteran's active service.  If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's heart condition was caused or aggravated by the Veteran's service-connected lung condition.  

If any diagnosis is considered a congenital "defect," the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that there was a superimposed disease or injury on the congenital defect during active military service.  If yes, please identify the superimposed disease or injury, as well as the resultant disability due to such superimposed disease or injury.

If any diagnosed heart condition is considered a congenital "disease," state whether such was aggravated (increased in severity) beyond the normal progress of the disease in service.

The examiner must provide a complete rationale for all opinions expressed. 

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





